Exhibit 10.40.2

SECOND AMENDMENT TO

UNITED CONTINENTAL HOLDINGS, INC.

LONG-TERM RELATIVE PERFORMANCE PROGRAM

WHEREAS, the United Continental Holdings, Inc. Long-Term Relative Performance
Program, as amended (the “Program”) has heretofore been adopted by the
Compensation Committee (the “Committee”) of the Board of Directors of United
Continental Holdings, Inc. to implement in part the Performance Award provisions
of the United Continental Holdings, Inc. Incentive Plan 2010, as amended from
time to time; and

WHEREAS, the Committee is authorized to amend the Program; and

WHEREAS, the Committee desires to amend the Program in certain respects;

NOW, THEREFORE, the Program shall be amended as follows, effective with respect
to Performance Periods (as such term is defined in the Program) beginning on or
after January 1, 2014:

1. Subject to further adjustment as set forth in the Program, the Committee
confirms that, as of January 1, 2014, the Industry Group consists of Alaska Air
Group, Inc., American Airlines Group, Inc., Delta Air Lines, Inc., Southwest
Airlines Co., and JetBlue Airways Corporation.

2. Section 2.1(s) of the Program shall be deleted and the following shall be
substituted therefor:

“(s) “Industry Pre-tax Margin” with respect to a Performance Period means, as
established by the Committee within 90 days after the first day of the
Performance Period (but in no event after the date required for a performance
goal to be considered pre-established under section 162(m) of the Code), either:

 

  (A) the percentage determined by dividing (i) the cumulative Pre-tax Income of
all companies in the Industry Group for such Performance Period by (ii) all such
companies’ cumulative revenues (determined for all such companies as provided in
Section 2.1(z)(A) with respect to the Company) over such Performance Period; or

 

  (B) (i) the percentage determined under clause (A) above, minus (ii) the
percentage determined by dividing (a) the cumulative Pre-tax Income of all
companies in the Industry Group for the calendar year immediately preceding the
first day of such Performance Period by (b) all such companies’ cumulative
revenues (determined for all such companies as provided in Section 2.1(z)(A)
with respect to the Company) over such calendar year (with the calculation in
this clause (B) representing the Industry Group average Pre-tax Margin change
over the Performance Period).



--------------------------------------------------------------------------------

If the fiscal year of a company in the Industry Group is not the calendar year,
then such company’s cumulative revenues for a Performance Period shall be
determined based upon the fiscal quarters of such company that coincide with the
fiscal quarters contained in such Performance Period.”

3. Section 2.1(z) of the Program shall be deleted and the following shall be
substituted therefor:

“(z) “Pre-tax Margin” with respect to the Company and with respect to a
Performance Period means, as established by the Committee within 90 days after
the first day of the Performance Period (but in no event after the date required
for a performance goal to be considered pre-established under section 162(m) of
the Code), either:

(A) the cumulative Pre-tax Income for the Company for such Performance Period
divided by the Company’s cumulative revenues (determined on a consolidated basis
based on the regularly prepared and publicly available statements of operations
of the Company prepared in accordance with applicable accounting rules) over
such Performance Period; provided, however, that, such cumulative revenues shall
be adjusted to exclude any item determined to be special, extraordinary or
unusual in nature or infrequent in occurrence as determined by the Committee in
accordance with applicable accounting rules; or

(B) (i) the percentage determined under clause (A) above, minus (ii) the
percentage determined by dividing (a) the cumulative Pre-tax Income of the
Company for the calendar year immediately preceding the first day of such
Performance Period by (b) the Company’s cumulative revenues (determined as
provided in clause (A) above) over such calendar year (with the calculation in
this clause (B) representing the Company’s average Pre-tax Margin change over
the Performance Period).”

4. Sections 2.1((i), 2.1(p), 2.1(ff) and 2.1(ii) shall each be amended to delete
the clause at the end of each such sections which begins with “which shall be
expressed as”.

5. As amended hereby, the Program is specifically ratified and reaffirmed.

 

-2-